Exhibit 10.13

 



ComHear/UCSD MULTIPLE PROJECT RESEARCH AGREEMENT

 

This Multiple Project Research Agreement (“MPR Agreement”) is made by and
between COMHEAR, INC. (“Sponsor”) with offices at 303 Coast Blvd, Suite 14 La
Jolla, CA 92037. and The Regents of the University of California, a California
Corporation having its principal office at 1111 Franklin Street, 5th Floor,
Oakland, CA 94607-5200, on behalf of the University of California, San Diego
campus located at 9500 Gilman Drive, La Jolla, CA 92093-0934 (“University”).

 

WHEREAS, it is in the mutual interest of University and Sponsor that research be
conducted in areas to be agreed upon which qualifies as “fundamental” or
“applied” research on a reasonable efforts basis; and

 

WHEREAS. Sponsor desires to financially support said research at University;

 

NOW, THEREFORE. the parties agree as follows:

 

1. IDENTIFICATION OF RESEARCH PROJECT PLANS - Each project shall be specified in
a sequentially numbered Research Project Plan (in the form of Attachment A
hereto) and shall contain a specific Statement of Work and Budget, and any other
particulars for each project. and shall be set forth in a separate amendment to
this Agreement and signed by authorized representatives of each party. Said
Amendment is to be combined with this MPR Agreement and shall be the terms and
conditions for each research project ("Research Project Plan"). To the extent
the terms of this MPR Agreement and any Research Project Plan conflict, the
terms of the MPR Agreement shall have precedence. After approval of a Research
Project Plan signed by both parties, any changes thereto shall be only by mutual
written amendment executed by the parties.

 

2. SCHEDULE - The term of this MPR Agreement shall be February 1, 2014 through
January 31. 2017 unless sooner terminated as herein provided (the "Term").

 

 

1

 

 

3. BUDGET - Sponsor shall support the MPR Agreement in an anticipated aggregate
amount of $800,000 Dollars (USD) per year for 3 years for a total of $2,400,000
Dollars (USD). Both parties shall hold a meeting at least once a year to review
and confirm (i) the goal and progress of this Agreement, (ii) the advancement
and result of each project, and (iii) the amount and allocation of the budget to
each project. Such in-person review meetings shall be at Sponsor's expense or by
teleconference prepared by Sponsor. The Project Budget amount shall cover all
direct and indirect costs of the Research Project Plan.

 

If at any time University has reason to believe that the Project Budget of the
Research Project Plan will be greater than the amount budgeted and accepted by
both parties in writing. University shall notify Sponsor in writing to that
effect, giving a revised Project Budget of the cost of completion of the
Research Project Plan. Sponsor shall not be obligated to reimburse University
for such excess portion of the Project Budget unless and until Sponsor has
notified University in writing that the revised Project Budget is accepted, Upon
expenditure of the Project Budget amount accepted by Sponsor, University's
obligation to continue performance of the Research Project Plan shall cease. The
balance of any funds remaining at the end of any Research Project Plan year may
he carried over to subsequent years during the period of the Agreement to
support the applicable Research Project Plan.

 

4. PAYMENT - Upon execution of this Agreement and an amendment which
incorporates a Research Project Plan, after receipt of an invoice from
University, Sponsor will provide an advance payment in the amount of half of
each annual year Project Budget costs approved in the individual Research
Project Plan. At least thirty (30) days prior to the beginning of each quarter
thereafter, University will forward an invoice to Sponsor in an amount equal to
one quarter of the then effective annual budget amount. Payment shall be made to
“The Regents of the University of California” within 30 days of the invoice
date. Payments are to be sent to the following address:

 

The Regents of the University of California

UCSD Cashier's Office

University of California, San Diego

 



2

 



9500 Gilman Drive, Mail Code: 0009

La Jolla, CA 92093-0009

 

University shall forward invoices to Sponsor at the following address:

 

ADDRESS: ComHear, Inc. 303 Coast Blvd. Suite 14   La Jolla, CA 92037   ATTN:
Mike Silva PHONE: * xxxxxxxxxxxxxx E-MAIL  mike.silva@comhear.com

 

Sponsor shall have sixty (60) days from the completion of the project to request
that University provide a report of expenditures shown by major cost categories.

 

5. CONFIDENTIALITY - Subject to Paragraph 9 of this Agreement, it is the intent
of the parties that neither party shall furnish any information considered
confidential and/or proprietary by it and/or one or more third parties to the
other party in connection with this Agreement.

 

Should one party deem it necessary to disclose information considered
confidential and/or proprietary by it to the other party, it will be clearly
marked by the party, in writing, as "Confidential Information" or a similar type
of marking.

 

6. USE OF NAME/PUBLICITY - it is agreed by each party that it will not under any
circumstance use the name of the other party or its employees in any
advertisement, press release or publicity with reference to this Agreement,
without prior written approval of the other party

 

7. PUBLICATION — University shall have the right to publish the results of the
work conducted by University under this Multi Project Research Agreement to the
extent such results do not contain Confidential Information of Sponsor, provided
Sponsor has the opportunity to review and comment on any proposed manuscripts
describing said work thirty (30) days prior to their submission for publication.
University agrees to consider Sponsor's comments prior to publication. However,
if such submission would cause the loss of significant foreign patent rights,
University will, at its option, either delete the enabling portion of the
proposed publication, or withhold publication for an additional sixty (60) days
until U.S. patent filings are completed, but only to the extent that Sponsor
agrees to reimburse University for costs associated with such patent
applications and subsequent prosecutions.

 





* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.



 



3

 



 

 

8. RIGHTS IN DATA - Subject to Paragraph 5 of this Agreement, University shall
have the right to copyright, publish, disclose. disseminate and use, in whole
and in part, any data and information developed by University under the Project.
Subject to Paragraphs 8 and 9 of this Agreement, Sponsor shall have the right to
disclose and use the technical reports, data and information delivered under the
Project to Sponsor by University for any purpose.

 

9. PATENT RIGHTS — Unless expressly provided otherwise in an applicable Research
Project Plan, title to inventions, developments or discoveries arising from
research conducted under the Multi Project Research Agreement shall be
determined in accordance with United States Patent Law, Title 35 United States
Code.

 

a. Sponsor Inventions - All rights to inventions or discoveries made solely by
Sponsor shall belong to Sponsor and shall be disposed of in accordance with
Sponsor policy.

 

b. University inventions - All rights to inventions or discoveries made solely
by University shall belong to the University and shall be disposed of in
accordance with University policy.

 

c. Joint Inventions - All rights to inventions or discoveries made jointly by
University and Sponsor shall be jointly-owned.

 

d. Prosecution of Patents — On a case by case basis, prosecution of joint
inventions will be negotiated between University and Sponsor. In general, it is
the intent of Sponsor to prosecute patents related to joint inventions utilizing
their own legal resources in collaboration with University Technology Transfer
Office.

 

To the extent that the University has the legal right to do so, the University
shall offer to the Sponsor, in accordance with the provisions of the following
paragraph, a time-limited first right to negotiate a commercial, royalty-bearing
license, to make, use, and sell any University or Joint Invention conceived and
first actually reduced to practice in the performance of research under this
Research Agreement, for the term of any patent thereon.

 



4

 

 

The University shall promptly disclose to the Sponsor any inventions arising
under this Research Agreement. The Sponsor shall hold such disclosure on a
confidential basis and will not disclose the information to any third party
without consent of the University. The Sponsor shall advise the University in
writing within sixty (60) days of disclosure to the Sponsor whether or not it
wishes to secure a commercial license. If the Sponsor elects to secure a
license, the Sponsor shall reimburse University all costs associated with patent
filing for such inventions, whether or not a patent issues. The Sponsor shall
have ninety (90) days from the date of election to conclude a license or option
agreement with the University. Such period may be extended by mutual agreement.
Said license shall contain reasonable terms and shall require diligent
performance by the Sponsor for the timely commercial development and early
marketing of such inventions, and include the Sponsor's continuing obligation to
pay patent costs. If Sponsor elects not to secure such license(s), or such
license has not been concluded within the ninety (90) day period described
above, rights to the Invention(s) disclosed hereunder shall be disposed of in
accordance with University policies, with no further obligation to Sponsor.

 

10. INDEMNIFICATION - Sponsor agrees to defend, indemnify and hold University
harmless from and against any and all liability, loss, expense. reasonable
attorneys' fees, or claims for injury or damages arising out of the performance
of this Agreement, but only in proportion to and to the extent such liability,
loss, expense, attorneys' fees, or claims for injury or damages are caused by or
result from the negligent or intentional acts or omissions of Sponsor, its
officers. agents or employees.

 

University agrees to defend, indemnify and hold Sponsor harmless from any claim.
liability, loss, expense. reasonable attorneys' fees, or claims for injury or
damages arising out of the performance of this Agreement, but only in proportion
to and to the extent such liability, loss, expense, attorneys' fees, or claims
for injury or damages are caused by or result from the negligent or intentional
acts or omissions of University, its officers, agents, or employees.

 



5

 

 

 

11. REPORTING - University commits itself to regularly informing Sponsor, orally
or in writing at Sponsor's choice, about development and research work carried
out to date within the context of a Research Project Plan. The frequency of
reporting shall be agreed upon by Sponsor and Principal Investigator on a case
by case basis. After completion of the Research Project Plan, at no additional
expense and as mutually agreed, University shall present and explain the results
at a place specified by Sponsor. At the same time, University shall give Sponsor
written, complete and comprehensible final report on the results.

 

12. EXCUSABLE DELAYS - In the event of a delay caused by inclement weather,
fire, flood, strike or other labor dispute, act of God, act of governmental
officials or agencies. or any other cause beyond the control of University,
University shall be excused from performance hereunder for the period of time
attributable to such delay, which may extend beyond the time lost due to one or
more of the causes mentioned above. In the event of any such delay, this
Agreement and the Research Project Plan may be revised by changing the Project
Budget, performance period and other provisions, as appropriate, by mutual
agreement of the parties.

 

13. NOTICE - Whenever any notice is to be given hereunder, it shall be in
writing and sent to the following address:

 



University:                                        *   Principal Contract &
Grant Manager   University of California. San Diego   Office of Contract and
Grant Administration   10300 North Torrey Pines Road, Level 3 West La Jolla, CA
92093-0934                                        *



 



(for express mail:     UCSD Contracts and Grants   10300 N. Torrey Pines Road.
Level 3   West La Jolla, CA 92037 Sponsor: ComHear. Inc. Address: 303 Coast
Blvd. Suite 14   La Jolla, CA   92037 Attn: Mike Silva     E-mail: mike.sil
va@cornhear.com Telephone:                                  *



 

 14. TERMINATION - This Agreement or each Research Project Plan may be
terminated by Sponsor at any time upon the giving of sixty (60) days prior
written notice to University without cause. University may terminate this
Agreement or each Research Project Plan if, a) the Principal Investigator is
unavailable or unable to conduct the work and University is unable to provide an
alternate investigator acceptable to Sponsor, or b) Sponsor fails to perform its
material obligations under this Agreement. Written notice shall be directed to
the appropriate individual named in Article 13 ("NOTICE") of this Agreement.
Upon the giving of notice of termination by either party, as of the effective
termination date the University shall exert its best efforts to limit or
terminate any outstanding commitments. Sponsor shall reimburse University for
all costs incurred by it for all work performed through the effective
termination date, and for all outstanding obligations which cannot be canceled.
University shall furnish, within ninety (90) days of the effective date of
termination, a final invoice for settlement of all costs to be reimbursed.



 



* Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. The omitted text has been
filed separately with the Commission.

 



6

 

 

 

15. GENERAL PROVISIONS - Any modification and addition to this Agreement must be
made in writing and signed by an authorized representative of University and
Sponsor. This Agreement constitutes the entire agreement of the parties
pertaining to the subject matter contained herein. There are no understandings,
express or implied, not specified herein. No rights cu duties associated with
this Agreement can be transferred by either of the two parties to a third party
without the prior written permission of the other party. Both parties shall use
every effort to amicably resolve all disputes arising under the present
Agreement, including disputes or claims on its conclusion, binding effect,
interpretation, fulfilment, amendment, and termination. In the event an amicable
resolution is not reached, nothing in this Agreement shall preclude a party from
pursuing equitable relief in a court of law having jurisdiction.

 



THE REGENTS OF THE

UNIVERSITY OF CALIFORNIA

 

Company: COMHEAR, ING.

    By: /s/ Carlos D. Molina By: /s/ Randy Granovetter Name: Carlos D. Molina
Name: Randy Granovetter Title: Principal Contract & Grant Manager Title: CEO
Date: February 4, 2014 Date: February 4, 2014

 

 

 

 

 

 



7

 



